Citation Nr: 1307765	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-46 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for insomnia.

2.  Entitlement to an initial disability rating in excess of 10 percent for left cubital tunnel syndrome.

3.  Entitlement to an initial disability rating in excess of 10 percent for left and right knee strain with degenerative arthritis and a history of partial tear of the left patellar tendon.

4.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease.

5.  Entitlement to an initial disability rating in excess of 10 percent for post-vasectomy scrotalgia.  




ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In a November 2010 statement, in support of the insomnia claim, the Veteran indicated that he had resultant hypertension due to this condition.  In light of his contention, the Board finds that the Veteran asserted an informal claim of entitlement to secondary service connection for hypertension.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran's claim seeking service connection for hypertension as secondary to his insomnia is referred to the RO for appropriate action.  

The claims folder contains a VA Form 21-22, "Appointment of Veterans Service Organization As Claimant's Representative," dated in April 2007 in favor of the Texas Veterans Commission.  Although VACOLS (Veterans Appeals Control and Locator System) reflects that the Veteran is represented by a state service organization, a July 2011 Report of General Information reflects that the Veteran revoked his power of attorney in favor of Texas Veterans Commission and the April 2011 VA Form 8, "Certification of Appeal," shows that the Veteran is self-represented ("NO POA)."  As such, the Board has not identified the Veteran as having a representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's file indicates that in a November 2010 substantive appeal, the Veteran checked the box 9.B, specifically limiting his appeal to "upper airway resistance syndrome."  Upon further review, it appears that the Veteran's "upper airway resistance syndrome" is an extension of his service-connected insomnia.  Thus, the Board finds the Veteran effectively perfected an appeal on the insomnia issue.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159. This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse since the most recent VA examination, VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

The Board acknowledges that there is no copy of a substantive appeal in the claims file that deals with issues numbered 2 through 5, as captioned above.  However, in an April 2011 certification of appeal, the RO certified the aforementioned issues.  Additionally, a July 2011 report of contact indicated that the Veteran was given a status update on his appeal, which suggests he had a pending appeal before the Board.  Also, there is no other indication that the RO acted promptly to close out the Veteran's claim after a substantive appeal was not received.  As such, the Board has jurisdiction to adjudicate the five issues listed on the first page of this remand; however, on remand the Veteran should be asked to clarify which issues he is currently seeking on appeal.  See Percy v. Shinseki, 23 Vet. App. 32 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  

Finally, where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the regard, the Board notes that the Veteran reported during the December 2007 VA examination that he worked full time since July 2007 and denied that he has missed any work due to his service-connected disabilities.  Accordingly, the Board finds that TDIU is not raised and thus will not be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his insomnia disability and the nature, extent and severity of his insomnia symptoms, to include any relationship between sleep apnea and/or a respiratory disability and his service-connected insomnia.   The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and have him clarify which, if any of the issues enumerated as number 2 through 5 above, he wishes to appeal.  

3.  Ask the Veteran to provide or identify any medical records pertaining to his claims that are not already associated with the claims folder.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed. If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  After physically or electronically associating all pertinent records with the claims folder, the Veteran should be afforded a VA examination to determine the extent and severity of his insomnia to include his reports of upper airway resistance syndrome.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  Unless the Veteran clarifies that he no longer wishes to proceed on appeal with the issues of left cubital tunnel syndrome, left and right knee strain with degenerative arthritis and a history of partial tear of the left patellar tendon, gastroesophageal reflux disease, and post-vasectomy scrotalgia, schedule the Veteran for VA examinations to determine the extent and severity of these service-connected disabilities.  

6.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

